      Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 1 of 35 PageID #:1




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS


ALEX MCCRAE and
DIANE MCCRAE,
          Plaintiffs

                                                      Case No.:
v

MONSANTO COMPANY




                                          COMPLAINT


       Plaintiffs, ALEX MCCRAE and DIANE MCCRAE ("Plaintiffs '), by and through their

undersigned attorneys, hereby brings this Complaint for damages against Defendant Monsanto

Company and alleges the following:


                                      NATURE OF THE CASE


        1.     This is an action for damages suffered by Plaintiff as a direct and proximate
result of Defendant's negligent and wrongful conduct in connection with the design,
development, manufacture, testing, packaging, promoting, marketing, advertising, distribution,
labeling, and/or sale of the herbicide Roundup®, containing the active ingredient glyphosate.

       2.      Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to
human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper

warnings and directions as to the dangers associated with its use.

       3.      Plaintiff s injuries, like those striking thousands of similarly situated victims

across the country, were avoidable.
      Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 2 of 35 PageID #:2




                                  JURISDICTION AND VENUE

            4.   This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and Defendant. Defendant

is either incorporated and/or has its principal place of business outside of the state in which the

Plaintiff resides.

            5.   The amount in controversy between Plaintiff and Defendant exceeds $75,000,

exclusive of interest and cost.

            6.   The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

            7.   Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendant

conducts business here and is subject to personal jurisdiction in this district. Furthermore,

Defendant sells, markets, and/or distributes Roundup® within the N o r t h e r n District of Illinois.

Also, a substantial part of the acts and/or omissions giving rise to these claims occurred within this

district.

                                             PARTIES

            8.   Plaintiff, ALEX MCCRAE, is a natural person and at all relevant times a resident

and citizen of Cook County, Illinois. Plaintiff brings this action for personal injuries sustained by

exposure to Roundup® ("Roundup") containing the active ingredient glyphosate and the surfactant

polyethoxylated tallow amine ("POEA"). As a direct and proximate result of being exposed to

Roundup, Plaintiff developed diffuse large B-Cell non-Hodgkin's Lymphoma.

            9.   "Roundup" refers to all formulations of Defendant's Roundup products that contain

the active ingredient glyphosate, including, but not limited to, Roundup Concentrate Poison

Ivy and Tough Brush Killer 1, Roundup Custom Herbicide, Roundup D-Pak herbicide, Roundup

Dry Concentrate, Roundup Export Herbicide, Roundup Fence & Hard Edger 1, Roundup Garden

Foam Weed & Grass Killer, Roundup Grass and Weed Killer, Roundup Herbicide, Roundup

Original 2k herbicide, Roundup Original II Herbicide, Roundup Pro Concentrate, Roundup

Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass and Weed Killer, Roundup

Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass Killer,


                                                  2
       Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 3 of 35 PageID #:3


Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-to-Use Extended

Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-Use Weed & Grass
Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry, Roundup Ultra
Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass Killer

Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass killer
Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup Weed & Grass
Killerl Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or

any other formulation of containing the active ingredient glyphosate.

            10.   Defendant MONSANTO COMPANY, a Delaware corporation, is a resident of

Missouri with a principle place of business in St. Louis, Missouri.

            11.   Defendant MONSANTO COMPANY is referred to as "Monsanto" or

"Defendant."

            12.   Defendant advertises and sells goods, specifically Roundup, in Cook County,
Illinois.
            13.   Defendant transacted and conducted business within the State of Illinois that

relates to the allegations in this Complaint.
            14.   Defendant derived substantial revenue from goods and products used in the State

of Illinois.

            15.   Defendant expected or should have expected its acts to have consequences within
the State of Illinois, and derived substantial revenue from interstate commerce.
            16.   Defendant engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup.

            17.   Defendant is authorized to do business in Illinois and derive substantial income

from doing business in this state.

            18.   Defendant purposefully availed itself of the privilege of conducting activities

with the State of Illinois, thus invoking the benefits and protections of its laws.

            19.   Upon information and belief, Defendant did act to design, sell, advertise,



                                                   3
      Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 4 of 35 PageID #:4




manufactured and/or distribute Roundup, with full knowledge of its dangerous and defective

nature.

                                     FACTUAL ALLEGATIONS

          20.   At all relevant times, Defendant was in the business of, and did, design, research,
manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and are
responsible for Defendant who has designed, researched, manufactured, tested, advertised,
promoted, marketed, sold, and distributed the commercial herbicide Roundup.

          21.   Monsanto is a multinational agricultural biotechnology corporation based in St.
Louis, Missouri. It is the world's leading producer of glyphosate.

          22.   Defendant discovered the herbicidal properties of glyphosate during the 1970's

and subsequently began to design, research, manufacture, sell and distribute glyphosate based
"Roundup" as a broad spectrum herbicide.

          23.   Glyphosate is the active ingredient in Roundup.

          24.   Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known

to compete with commercial crops grown around the globe.

          25.   Glyphosate is a "non-selective" herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
phosphate synthase, known as EPSP synthase.

          26.   Glyphosate     inhibits the   enzyme        5-enolpyruvylshikimic acid-3-phosphate
synthase that interferes with the shikimic pathway in plants, resulting in the accumulation of

shikimic acid in plant tissue and ultimately plant death.
          27.   Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

          28.   Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.


                                                  4
         Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 5 of 35 PageID #:5




           29.      Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified ("GMO") crops, many of which are

marketed as being resistant to Roundup i.e., "Roundup Ready®." As of 2009, Defendant was the

world's leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70%

of corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready®

seeds.
           30.     The original Roundup, containing the active ingredient glyphosate, was
introduced m 1974. G lyphosate-containing products are among the world's most widely used

herbicides. 1
           31.     For nearly 40 years, consumers, farmers, and the public have used Roundup,

unaware of its carcinogenic properties.

                  REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

           32.     The manufacture, formulation and distribution of herbicides, such as Roundup,
are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act ("FIFRA"), 7.

U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

Protection Agency ("EPA) prior to their distribution, sale, or use, except as described by FIFRA
7 U.S.C. 136a(a).

           33.     The EPA requires as part of the registration process, among other requirements, a
variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by
the EPA, however, is not an assurance or finding of safety. The determination the EPA makes in
registering or re-registering a product is not that the product is "safe," but rather that use of the
product in accordance with its label directions "will not generally cause unreasonable adverse

effects on the environment." 7 U.S.C. § 136(a)(c)(5)(D).

           34.     FIFRA defines "unreasonable adverse effects on the environment" to mean "any


1
    Backgrounder, History of Monsanto's Glyphosate Herbicides, June 2005.


                                                         5
     Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 6 of 35 PageID #:6




unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide." 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

        35.    The EPA and the State of Illinois registered Roundup for distribution, sale, and

manufacture in the United States and the State of Illinois.

        36.    FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       37.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called "re-registration." 7 U.S.C. § 136a- l

. In order to reevaluate these pesticides, the EPA demands the completion of additional tests and

the submission of data for the EPA' s review and evaluation.

       38.     In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment - in relation to the registration process - no later than July 2015.

The EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization's March 24, 2015 finding that

glyphosate is a "probable carcinogen" as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.


          MONSANTO'S FALSE REPRESENTATIONS REGARDING THE
                        S AFETY OF ROUNDUP®


       39.     In 1996, the New York Attorney General ("NYAG") filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the




                                                  6
     Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 7 of 35 PageID #:7



lawsuit challenged Monsanto's general representations that its spray-on glyphosate-based

herbicides, including Roundup, were "safer than table salt" and "practically non-toxic" to

mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

              a) Remember that environmentally friendly Roundup herbicide is
                 biodegradable. It won't build up in the soil so you can use
                 Roundup with confidence along customers' driveways,
                 sidewalks and fences.

              b) And remember that Roundup is biodegradable and won't build
                 up in the soil. That will give you the environmental confidence
                 you need to use Roundup everywhere you've got a weed, brush,
                 edging or trimming problem.

              c) Roundup biodegrades into naturally occurring elements.

              d) Remember that versatile Roundup herbicide stays where you put
                 it. That means there's no washing or leaching to harm customers'
                 shrubs or other desirable vegetation.

              e) This non-residual herbicide will not wash or leach in the soil. It
                 ... stays where you apply it.

              f) You can apply Accord with " confidence because it will stay
                 where you put it" it bonds tightly to soil particles, preventing
                 leaching. Then, soon after application, soil microorganisms
                 biodegrade Accord into natural products.

              g) Glyphosate is less toxic to rats than table salt following acute
                 oral ingestion.

              h) Glyphosate's safety margin is much greater than required. It has
                 over a 1,000-fold safety margin in food and over a 700-fold
                 safety margin for workers who manufacture it or use it.

              i) You can feel good about using herbicides by Monsanto. They
                 carry a toxicity category rating of 'practically non-toxic' as it
                 pertains to mammals, birds and fish.

             j) "Roundup can be used where kids and pets will play and breaks
                 down into natural material." This ad depicts a person with his
                 head in the ground and a pet dog standing in an area which has



                                               7
        Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 8 of 35 PageID #:8



                     been treated with Roundup.2

         40.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, "to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication"

that:

                a) its glyphosate-containing pesticide products or any
                   component thereof are safe, non-toxic, harmless or free
                   from risk.

                b) its glyphosate-containing pesticide products or any
                   component thereof manufactured, formulated, distributed
                   or sold by Monsanto are biodegradable.

                c) its glyphosate-containing pesticide products or any
                   component thereof stay where they are applied under all
                   circumstances and will not move through the
                   environment by any means.

                d) its glyphosate-containing pesticide products or any
                   component thereof are "good" for the environment or are
                   "known for their environmental characteristics."

                e) glyphosate-containing pesticide products or any
                   component thereof are safer or less toxic than common
                   consumer products other than herbicides;

                f) its glyphosate-containing products or any component
                   thereof might be classified as "practically non-toxic.

         41.    Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.

         42.    In 2009, France's highest court ruled that Monsanto had not told the truth about

the safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely




2
 Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63( 15) (Nov. 1996).


                                                     8
        Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 9 of 35 PageID #:9



advertised its herbicide Roundup as "biodegradable" and that it "left the soil clean."3


                      EVIDENCE OF CARCINOGENICITY IN ROUNDUP

          43.    As early as the 1980's Monsanto was aware of glyphosate's carcinogenic

properties.

          44.    On March 4, 1985, a group of the Environmental Protection Agency's ("EPA")
Toxicology Branch published a memorandum classifying glyphosate as a Category C

oncogene.4 Category C oncogenes are possible human carcinogens with limited evidence of
carcinogenicity.

          45.    In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-
103214). The Registration standard required additional phytotoxicity, environmental fate,
toxicology, product chemistry, and residue chemistry studies. All of the data required was

submitted and reviewed and/or waived.5
          46.    In October 1991 the EPA published a Memorandum entitled "Second Peer
Review of Glyphosate." The memorandum changed glyphosate's classification to Group E
(evidence of non-carcinogenicity for humans). Two peer review committee members did not

concur with the conclusions of the committee and one member refused to sign.6
          47.    In addition to the toxicity of the active molecule, many studies support the
hypothesis that glyphosate formulations found in Defendant's Roundup products are more
dangerous and toxic than glyphosate alone.7 As early as 1991 evidence existed demonstrating
that glyphosate formulations were significantly more toxic than glyphosate alone. 8
          48.      In 2002, Julie Marc published a study entitled "Pesticide Roundup Provokes Cell

    Division Dysfunction at the Level of CDK 1/Cyclin B. Activation”.


3 Monsanto Guilty in 'False Ad' Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
4
  Consensus Review of Glyphosate, Casewell No. 66 lA. March 4, 1985. United States Environmental Protection Agency.
5
  http://www.epa.gov/oppsrrd l/reregistration/REDs/factsheets /O l 78fact.pdf
6
  Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
Protection Agency.
7
  Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
8
  Martinez et al 1991


                                                       9
        Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 10 of 35 PageID #:10




            49.      The study found that Defendant's Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

cell cycles.

            50.      In 2004, Julie Marc published a study entitled "Glyphosate-based pesticides

affect cell cycle regulation." The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

            51.      The study noted that "cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell." Further, "[s]ince cell cycle disorders such

as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose

of glyphosate affecting cells."9

            52.      In 2005, Francisco Peixoto published a study showing that Roundup's effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate

alone.

            53.      The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

            54.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

            55.      The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed "inert" ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate



9
    (Molinari, 2000; Stewart et al., 2003)



                                                    10
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 11 of 35 PageID #:11




toxicity should take into account the presence of adjuvants, or those chemicals used in the

formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are

not inert and that Roundup is always more toxic than its active ingredient glyphosate.

        56.    The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendant.

        57.    Defendant knew or should have known that Roundup is more toxic than glyphosate

alone and that safety studies on Roundup, Roundup's adjuvants and "inert" ingredients, and/or the

surfactant POEA were necessary to protect Plaintiff from Roundup.

       58.     Defendant knew or should have known that tests limited to Roundup's active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       59.     Defendant failed to appropriately and adequately test Roundup, Roundup's adjuvants

and "inert" ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

       60.     Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendant's economic interests rather than Plaintiff and

the consuming public.

       61.     Despite its knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup as safe.

                        IARC CLASSIFICATION OF GLYPHOSATE

       62.     The International Agency for Research on Cancer ("IARC") is the specialized

intergovernmental cancer agency the World Health Organization ("WHO") of the United

Nations tasked with conducting and coordinating research into the causes of cancer.

       63.     An IARC Advisory Group to Recommend Priorities for IARC Monographs

during 2015-2019 met in April 2014. Though nominations for the review were solicited, a

substance must meet two criteria to be eligible for review by the IARC Monographs: there must

already be some evidence of carcinogenicity of the substance, and there must be evidence that

humans are exposed to the substance.




                                                11
)       Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 12 of 35 PageID #:12




            64.     IARC set glyphosate for review m 2015-2016. IARC uses five criteria for
    determining priority in reviewing chemicals. The substance must have a potential for direct

    impact on public health; scientific literature to support suspicion of carcinogenicity; evidence of
    significant human exposure; high public interest and/or potential to bring clarity to a
    controversial area and/or reduce public anxiety or concern; related agents similar to one given

    high priority by the above considerations. Data reviewed is sourced preferably from publicly
    accessible, peer-reviewed data.

            65.     On March 24, 2015, after its cumulative review of human, animal, and DNA
    studies for more than one (1) year, many of which have been in Defendant's possession since as

    early as 1985, the IARC's working group published its conclusion that the glyphosate contained
    in Defendant's Roundup herbicide, is a Class 2A "probable carcinogen" as demonstrated by the
    mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

    animals.

            66.    The IARC's full Monograph was published on July 29, 2015 and established
    glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate

    demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A
    classification based on evidence of carcinogenicity in humans and animals.

            67.    The IARC Working Group found an increased risk between exposure to
    glyphosate and non-Hodgkin's lymphoma ("NHL") and several subtypes of NHL, and the

    increased risk continued after adjustment for other pesticides.

            68.    The IARC also found that glyphosate caused DNA and chromosomal damage in
    human cells.

                          EARLIER EVIDENCE OF GLYPHOSATE'S DANGER

           69.     Despite the new classification by the IARC, Defendant has had ample evidence
    of glyphosate and Roundup's genotoxic properties for decades.

           70.     Genotoxicity refers to chemical agents that are capable of damaging the DNA
    within a cell through genetic mutations, which is a process that is believed to lead to cancer.


                                                     12
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 13 of 35 PageID #:13




           71.   In 1997, Chris Clements published "Genotoxicity of select herbicides     in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay."

           72.   The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

           73.   Both human and animal studies have shown that glyphosate and glyphosate-

based formulations such as Roundup can induce oxidative stress.

           74.   Oxidative stress and associated chronic inflammation are believed to be involved
.      .         .
m carcmogen es1s.
           75.   The IARC Monograph notes that "[s]trong evidence exists that glyphosate,

AMPA and glyphosate-based formulations can induce oxidative stress."

           76.   In 2006 Cesar Paz-y-Mifio published a study examining DNA damage in human

subjects exposed to glyphosate.

           77.   The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

           78.   The IARC Monograph reflects the volume of evidence of glyphosate pesticides'

genotoxicity noting "[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong."

           79.   Despite knowledge to the contrary, Defendant maintains that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

           80.   In addition to glyphosate and Roundup's genotoxic properties, Defendant has

long been aware of glyphosate's carcinogenic properties.

           81.   Glyphosate and Roundup in particular        have long been associated        with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin's lymphoma, Hodgkin's lymphoma, multiple myeloma, and soft tissue sarcoma.


                                                 13
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 14 of 35 PageID #:14




        82.     Defendant has known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

        83.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related
response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

        84.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case
controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

        85.     The study concluded that glyphosate had the most significant relationship to NHL
among all herbicides studies with an increased odds ratio of 3.11.

        86.     In 2003 AJ De Roos published a study examining the pooled data of mid-western
farmers, examining pesticides and herbicides as risk factors for NHL.

        87.     The study, which controlled for potential confounders, found a relationship
between increased NHL incidence and glyphosate.

        88.     In 2008 Mikael Eriksson published a population based case-control study of

exposure to various pesticides as a risk factor for NHL.

        89.     This strengthened previous associations between glyphosate and NHL.

        90.     In spite of this knowledge, Defendant continued to issue broad and sweeping
statements suggesting that Roundup was, and is, safer than ordinary household items such as
table salt, despite a lack of scientific support for the accuracy and validity of these statements
and, in fact, voluminous evidence to the contrary.

        91.     Upon information and belief, these statements and representations have been
made with the intent of inducing Plaintiff, the agricultural community, and the public at large to

purchase and increase the use of Defendant's Roundup for Defendant's pecuniary gain, and in
fact, did induce Plaintiff to use Roundup.

        92.    Defendant made        these statements with complete disregard and        reckless

indifference to the safety of Plaintiff and the general public.


                                                   14
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 15 of 35 PageID #:15



        93.     Notwithstanding Defendant's representations, scientific evidence has established

a clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

        94.      Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

        95.     Defendant failed to appropriately and adequately inform and warn Plaintiff of the
serious and dangerous risks associated with the use of and exposure to glyphosate and/or

Roundup, including, but not limited to, the risk of developing NHL, as well as other severe and
personal injuries, which are permanent and/or long-lasting in nature, cause significant physical
pain and mental anguish, diminished enjoyment of life, and the need for medical treatment,

monitoring and/or medications.

        96.     Despite the IARC's classification of glyphosate as a class 2A probable

carcinogen, Defendant continues to maintain that glyphosate and/or Roundup is safe, non-

carcinogenic, non-genotoxic, and falsely warrant to users and the general public that

independent experts and regulatory agencies agree that there is no evidence of carcinogenicity or

genotoxicity in glyphosate and Roundup.

        97.     Defendant has claimed and continues to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant's

cavalier approach to investigating and ensuring the safety of its products, the safety of the public

at large, and the safety of Plaintiff.


         SCIENTIFIC FRAUD UNDERLYING THE SAFETY DETERMINATIONS
                             OF GLYPHOSATE
        98.     After the EPA's 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

        99.     This culminated in the EPA's reclassification of glyphosate to Group E, which




                                                 15
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 16 of 35 PageID #:16




was based upon evidence of non-carcinogenicity in humans.

        100.   In so classifying, the EPA stated that "[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation

and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances."

        101.   On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

        102.   In the first instance, Monsanto hired Industrial Bio-Test Laboratories ("IBT") to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed approximately

30 tests on glyphosate and glyphosate-containing products, including 11 of the 19 chronic

toxicology studies needed to register Roundup with the EPA.

        103.   In 1976, the Food and Drug Administration ("FDA") performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the

toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding

"routine falsification of data" at IBT, that it was "hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits."

       104.    Three top executives ofIBT were convicted of fraud in 1983.

       105.    In the second incident, Monsanto hired Craven Laboratories ("Craven") in 1990 to

perform pesticide and herbicide studies, including several studies on Roundup.

       106.    In March of 1991, the EPA announced that it was investigating Craven for

"allegedly falsifying test data used by chemical firms to win EPA approval of pesticides."

       107.    The investigation lead to the indictments of the laboratory owner and a handful of

employees.




                                                16
     Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 17 of 35 PageID #:17


               MONSANTO'S CONTINUING DISREGARD FOR THE SAFETY
                        OF PLAINTIFF AND THE PUBLIC


        108.    Monsanto claims on its website that "[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity
studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup

brand herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses,

and that it is not genotoxic." 10

        109.    Ironically, the primary source for this statement is a 1986 report by the WHO, the
same organization that now considers glyphosate to be a probable carcinogen.

        110.    Glyphosate, and Defendant's Roundup products in particular, have long been
associated with serious side effects and many regulatory agencies around the globe have banned
or are currently banning the use of glyphosate herbicide products.

        111.    Defendant's statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiff.

        112.    Despite Defendant's knowledge that Roundup was associated with an elevated

risk of developing cancer, Defendant's promotional campaigns focused on Roundup's purported

"safety profile."

        113.    Defendant's failure to adequately warn Plaintiff resulted in (1) Plaintiff using and

being exposed to glyphosate instead of using another acceptable and safe method of controlling
unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct
consumers about the risk of cancer, including NHL, and other injuries associated with Roundup.

        114.    Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.
        115.    The failure of Defendant to appropriately warn and inform the EPA has resulted

in inadequate warnings in safety information presented directly to users and consumers.

        116.    The failure of Defendant to appropriately warn and inform the EPA has resulted

in the absence of warning or caution statements that are adequate to protect health and the

10
  Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)
                                                    17
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 18 of 35 PageID #:18


environment.

         117.    The failure of Defendant to appropriately warn and inform the EPA has resulted
in the directions for use that are not adequate to protect health and the environment.

         118.    By reason of the foregoing acts and omissions, Plaintiff seeks compensatory
damages as a result of Plaintiff s use of, and exposure to, Roundup which caused or was a
substantial contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and
Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,
physical pain and mental anguish, including diminished enjoyment of life.

         119.    By reason of the foregoing, Plaintiff is severely and permanently injured.
        120.     By reason of the foregoing acts and omissions, Plaintiff has endured and, in some
categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendant.

                              PLAINTIFF'S EXPOSURE TO ROUNDUP

        121.     Plaintiff used Roundup beginning in the mid 1980's for both residential and

agricultural use.

        122.     For decades, Plaintiff sprayed Roundup on a regular, continuous basis and followed
all safety and precautionary warnings during the course of use.

        123.    Plaintiff was subsequently diagnosed with diffuse large B-Cell Non-Hodgkin
Lymphoma on January 31, 2017.

        124.    Though unknown to Plaintiff at the time of diagnosis, the development of Plaintiff

s Non-Hodgkin Lymphoma was proximately and actually caused by exposure to Defendant's
Roundup.

        125.    As a result of his injury, Plaintiff has incurred significant economic and non-
economic damages.

                EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

        126.    Plaintiff incorporates by reference all prior paragraphs of this Complaint as if
fully set forth herein.

        127.    The running of any statute of limitations has been tolled by reason of Defendant's

fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,
                                             18
     Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 19 of 35 PageID #:19
 actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.

         128.    At all relevant times, Defendant has maintained that Roundup is safe, non-toxic,
 and non-carcinogenic.

         129.    Defendant made these representations even after having knowledge and/or reason

to know that these statements were false.

         130.    Defendant continues to represent to the public that "Regulatory authorities and
independent experts around the world have reviewed numerous long-term/carcinogenicity and
genotoxicity studies and agree w i t h D e f e n d a n t that there is no evidence that glyphosate,
the active ingredient in Roundup® brand herbicides and other glyphosate-based herbicides,

causes cancer, even at very high doses, and that it is not genotoxic" (emphasis added). 11
         131.    As a result of Defendant's actions, Plaintiff was unaware, and could not

reasonably know or have learned through reasonable diligence that Roundup and/or glyphosate
contact, exposed Plaintiff to the risks alleged herein and that those risks were the direct and
proximate result of Defendant's acts and omissions.

          132. Plaintiff exercised reasonable diligence in attempting to discern the cause of his injury

and could not have known that Defendant’s products were a cause until the publicized news reports in

2018.

          133.       Furthermore, Defendant is estopped from relying on any statute of limitation
because of their fraudulent concealment of the true character, quality and nature of Roundup.
Defendant was under a duty to disclose the true character, quality, and nature of Roundup
because this was non-public information over which Defendant had and continue to have
exclusive control, and because Defendant knew that this information was not available to
Plaintiff or to distributors of Roundup. In addition, Defendant is estopped from relying on any
statute of limitations because of their intentional concealment of these facts.

        134.     Plaintiff had no knowledge that Defendant was engaged in the wrongdoing

11
   Backgrounder - Gl yphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)




                                                      19
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 20 of 35 PageID #:20
alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,
Plaintiff could not have reasonably discovered the wrongdoing at any time prior to the release of
the IARC monograph in 2015. Also, the economics of this fraud should be considered as
Defendant had the ability to, and did, spend enormous amounts of money in furtherance of their

purpose of marketing, promoting and/or distributing a profitable herbicide, notwithstanding the
known or reasonably known risks. Plaintiff, scientists, and medical professionals could not have
afforded and could not have possibly conducted studies to determine the nature, extent, and

identity of related health risks, and were forced to rely on only the Defendant's representations.

Accordingly, Defendant is precluded from relying upon any statute of limitations.

                                    FIRST CAUSE OF ACTION
                                         (NEGLIGENCE)
        135.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        136.    Defendant had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of
Roundup into the stream of commerce, including a duty to assure that the product would not

cause users to suffer unreasonable, dangerous side effects.

        137.    Defendant failed to exercise ordinary care in the designing, researching, testing,
manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,
quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side
effects, including, but not limited to, the development of NHL, as well as other severe and
personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

including diminished enjoyment of life, as well as need for lifelong medical treatment,
monitoring, and/or medications.




                                                20
   Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 21 of 35 PageID #:21




       138.    The negligence by the Defendant, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:


           a. Manufacturing, producing, promoting, formulating, creating,       and/or
              designing Roundup without thoroughly testing it;

           b. Failing to test Roundup and/or failing to adequately, sufficiently, and
              properly test Roundup;

           c. Not conducting sufficient testing programs to determine whether or not
              Roundup was safe for use; in that Defendant herein knew or should have
              known that Roundup was unsafe and unfit for use by reason of the dangers
              to its users;

           d. Not conducting sufficient testing programs and studies to determine
              Roundup's carcinogenic properties even after Defendant had knowledge
              that Roundup is, was, or could be carcinogenic;

           e. Failing to conduct sufficient testing programs to determine the safety of
              "inert" ingredients and/or adjuvants contained within Roundup, and the
              propensity of these ingredients to render Roundup toxic, increase the
              toxicity of Roundup, whether these ingredients are carcinogenic, magnify
              the carcinogenic properties of Roundup, and whether or not "inert"
              ingredients and/or adjuvants were safe for use;

           f. Negligently failing to adequately and correctly warn the Plaintiff, the
              public, the medical and agricultural professions, and the EPA of the
              dangers of Roundup;

           g. Negligently failing to petition the EPA to strengthen the warnings
              associated with Roundup;

          h. Failing to provide adequate cautions and warnings to protect the health of
             users, handlers, applicators, and persons who would reasonably and
             foreseeably come into contact with Roundup;

          i Negligently marketing, advertising, and recommending the use of Roundup
             without sufficient knowledge as to its dangerous propensities;

          j.   Negligently representing that Roundup was safe for use for its intended
               purpose, and/or that Roundup was safer than ordinary and common items
               such as table salt, when, in fact, it was unsafe;




                                               21
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 22 of 35 PageID #:22




              k. Negligently representing that Roundup had equivalent safety and efficacy
                 as other forms of herbicides;

              1. Negligently designing Roundup in a manner, which was dangerous to its
                 users;

              m. Negligently manufacturing, producing, and formulating Roundup m a
                 manner, which was dangerous to its users;

              n. Concealing information from the Plaintiff while knowing that Roundup
                 was unsafe, dangerous, and/or non-conforming with EPA regulations;

              o. Improperly concealing and/or misrepresenting information from the
                 Plaintiff, scientific and medical professionals, and/or the EPA, concerning
                 the severity of risks and dangers of Roundup compared to other forms of
                 herbicides; and

              p. Negligently selling Roundup with a false and misleading label.


       139.      Defendant under-reported, underestimated, and downplayed the serious dangers

of Roundup.

       140.      Defendant negligently and deceptively compared the safety risks and/or dangers

of Roundup with common everyday foods such as table salt, and other forms of herbicides.

       141.      Defendant was negligent and/or violated Illinois law in the designing, researching,

supplying, manufacturing, promoting, packaging, distributing, testing, advertising, warning,

marketing, and selling of Roundup in that they:

         a.      Failed to use ordinary care in designing and manufacturing Roundup so as
                 to avoid the aforementioned risks to individuals when Roundup was used
                 as an herbicide;

         b.      Failed to accompany their product with proper and/or accurate warnings
                 regarding all possible adverse side effects associated with the use of
                 Roundup;

         c.      Failed to accompany their product with proper warnings regarding all
                 possible adverse side effects concerning the failure and/or malfunction of
                 Roundup;




                                                  22
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 23 of 35 PageID #:23




           d.    Failed to accompany their product with accurate warnings regarding the
                 risks of all possible adverse side effects concerning Roundup;

           e.    Failed to warn Plaintiff of the severity and duration of such adverse
                 effects, as the warnings given did not accurately reflect the symptoms, or
                 severity of the side effects including, but not limited to, the development
                 of NHL;

           f.    Failed to conduct adequate testing, clinical testing and post-marketing
                 surveillance to determine the safety of Roundup;

           g.    Failed to conduct adequate testing, clinical testing, and post-marketing
                 surveillance to determine the safety of Roundup's "inert" ingredients and/or
                 adjuvants;

           h.    Negligently misrepresented the evidence of Roundup's genotoxicity and
                 carcinogenicity; and

           i.    Were otherwise careless and/or negligent.
          142.   Despite the fact that Defendant knew or should have known that Roundup caused,
or could cause, unreasonably dangerous side effects, Defendant continued and continue to

market, manufacture, distribute, and/or sell Roundup to consumers, including the Plaintiff.

          143.   Defendant knew or should have known that consumers such as the Plaintiff would

foreseeably suffer injury as a result of Defendant's failure to exercise ordinary care, as set forth

above.

          144.   Defendant's violations of law and/or negligence were the proximate cause of
Plaintiff's injuries, harm and economic loss, which Plaintiff suffered and/or will continue to
suffer.

          145.   As a result of the foregoing acts and omissions, the Plaintiff suffered from serious
and dangerous side effects including, but not limited to, NHL, as well as other severe and
personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

diminished enjoyment of life, and financial expenses for hospitalization and medical care.
Further, Plaintiff suffered life-threatening NHL, and severe personal injuries, which are
permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life.

                                                  23
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 24 of 35 PageID #:24




                              SECOND CAUSE OF ACTION
                    (STRICT PRODUCTS LIABILITY - DESIGN DEFECT)
    146.       Plaintiff repeats, reiterates and, re-alleges each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same forceand effect as if more

fully set forth herein.

    147.        At all times herein mentioned, the Defendant designed, researched, manufactured,

tested, advertised, promoted, sold, distributed, and/or have acquired the Defendant who have

designed, researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as

hereinabove described that was used by the Plaintiff.

    148.        Defendant's Roundup was expected to and did reach the usual consumers, handlers,

and persons coming into contact with said product without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendant.

    149.        At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.

    150.        The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design or formulation in that, when

it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits

associated with the design or formulation of Roundup.

    151.        The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,

when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably

dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary

consumer would expect.

     152.       At all times herein mentioned, Roundup was in a defective condition and unsafe,

and Defendant knew or had reason to know that said product was defective and unsafe,




                                                  24
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 25 of 35 PageID #:25




especially when used in the form and manner as provided by the Defendant. In particular,

Defendant's Roundup was defective in the following ways:

         a.    When placed in the stream of commerce, Defendant's Roundup products were
               defective in design and formulation and, consequently, dangerous to an extent
               beyond that which an ordinary consumer would anticipate;

         b.    When placed in the stream of commerce, Defendant's Roundup products were
               unreasonably dangerous in that they were hazardous and posed a grave risk of
               cancer and other serious illnesses when used in a reasonably anticipated manner;

         c.    When placed in the stream of commerce, Defendant's Roundup products
               contained unreasonably dangerous design defects and were not reasonably safe
               when used in a reasonably anticipated manner;

         d.    Defendant did not sufficiently test, investigate, or study its Roundup products;

         e.    Exposure to Roundup presents a risk of harmful side effects that outweigh any
               potential utility stemming from the use of the herbicide;

         f.    Defendant knew or should have known at the time of marketing its Roundup
               products that exposure to Roundup and could result in cancer and other severe
               illnesses and injuries; and

         g.    Defendant did not conduct adequate post-marketing surveillance of its Roundup
               products;

      153.     Defendant knew, or should have known that at all times herein mentioned its

Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

       154.    Plaintiff was exposed to Defendant's Roundup, as described above, without
knowledge of Roundup's dangerous characteristics.

       155.    At the time of the Plaintiff s use of and exposure to Roundup, Roundup was being
used for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

       156.    Defendant with this knowledge voluntarily designed its Roundup with a dangerous

condition for use by the public, and in particular the Plaintiff.

       157.    Defendant had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.




                                                  25
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 26 of 35 PageID #:26




         158.    Defendant created a product that was and is unreasonably dangerous for its normal,

intended use.

         159.    Defendant marketed and promoted a product in such a manner so as to make it

inherently defective as the product downplayed its suspected, probable, and established health risks

inherent with its normal, intended use.

         160.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left

the hands of Defendant in a defective condition and was unreasonably dangerous to its intended

users.

         161. The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendant's Roundup was manufactured.

         162. Defendant designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed a defective product, which created an unreasonable risk to the

health of consumers and to the Plaintiff in particular, and Defendant is therefore strictly liable for

the injuries sustained by the Plaintiff.

         163. The Plaintiff could not, by the exercise of reasonable care, have discovered
Roundup's defects herein mentioned or perceived its danger.

         164. By reason of the foregoing, the Defendant has become strictly liable to the Plaintiff
for the manufacturing, marketing, promoting, distribution, and selling of a defective product,

Roundup.

         165. Defendant's defective design, of Roundup amounts to willful, wanton, and/or
reckless conduct by Defendant.

         166. Defects in Defendant's Roundup were the cause or a substantial factor in causing
Plaintiff's injuries.

         167. As a result of the foregoing acts and omission, the Plaintiff developed NHL, and
suffered severe and personal injuries, which are permanent and lasting in nature, physical pain

                                                 26
lllDxlJuJrlmemt
       Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 27 of 35 PageID #:27




   and mental anguish, including diminished enjoyment of life, and financial expenses for

   hospitalization and medical care.


                              THIRD CAUSE OF ACTION
                   (STRICT PRODUCTS LIABILITY-FAILURE TO W ARN)
            168. Plaintiff repeats, reiterates and re-alleges each and every allegation of this
   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

   effect as if more fully set forth herein.

            169. Defendant has engaged in the business of selling, testing, distributing, supplying,
   manufacturing, marketing, and/or promoting Roundup, and through that conduct have
   knowingly and intentionally placed Roundup into the stream of commerce with full knowledge

   that it reaches consumers such as Plaintiff who are exposed to it through ordinary and reasonably
   foreseeable uses.

            170. Defendant did in fact sell, distribute, supply, manufacture, and/or promote

   Roundup to Plaintiff. Additionally, Defendant expected the Roundup that they were selling,

   distributing, supplying, manufacturing, and/or promoting to reach - and Roundup did in fact

   reach - consumers, including Plaintiff, without any substantial change in the condition of the

   product from when it was initially distributed by Defendant.

             171. At the time of manufacture, Defendant could have provided the warnings or
   instructions regarding the full and complete risks of Roundup and glyphosate-containing products
   because it knew or should have known of the unreasonable risks of harm associated with the
   use of and/or exposure to such products.

             172. At all times herein mentioned, the aforesaid product was defective and unsafe in
   manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

   distributed by Defendant and at the time Plaintiff was exposed to and/or ingested the product.
   The defective condition of Roundup was due in part to the fact that it was not accompanied by




                                                  27
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 28 of 35 PageID #:28




proper warnings regarding its carcinogenic qualities and possible side effects, including, but not

limited to, developing non-Hodgkin's lymphoma as a result of exposure and use.

         173. Roundup did not contain a warning or caution statement , which was necessary
and, if complied with, was adequate to protect the health of those exposed in violation of 7

U.S.C. § 136j(a)(l)(E).

         174. Defendant's failure to include a warning or caution statement which was

necessary and, if complied with, was adequate to protect the health of those exposed, violated 7

U.S.C. § 136j(a)(l)(E) as well as the laws of the State of Illinois.
         175. Defendant could have amended the label of Roundup to provide additional

warnings.

         176. This defect caused serious injury to Plaintiff, who used Roundup m its intended

and foreseeable manner.

         177. At all times herein mentioned , Defendant had a duty to properly design,
manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain

supply, provide proper warnings, and take such steps to assure that the product did not cause
users to suffer from unreasonable and dangerous side effects.

         178. Defendant labeled, distributed, and promoted the aforesaid product that it was
dangerous and unsafe for the use and purpose for which it was intended.

         179. Defendant failed to warn of the nature and scope of the side effects associated
with Roundup, namely its carcinogenic properties and its propensity to cause or serve as a
substantial contributing factor in the development of NHL.

         180. Defendant was aware of the probable consequences of the aforesaid conduct.
Despite the fact that Defendant knew or should have known that Roundup caused serious
injuries, Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic
properties and side effect of developing NHL from Roundup exposure, even though these side
effects were known or reasonably scientifically knowable at the time of distribution. Defendant




                                                  28
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 29 of 35 PageID #:29




willfully and deliberately failed to avoid the consequences associated with their failure to warn,
and in doing so, Defendant acted with a conscious disregard for the safety of Plaintiff.

        181. At the time of exposure, Plaintiff could not have reasonably discovered any
defect in Roundup prior through the exercise of reasonable care.

        182. Defendant, as the manufacturer and/or distributor of the subject product, is held
to the level of knowledge of an expert in the field.

        183. Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of
Defendant.

        184. Had Defendant properly disclosed the risks associated with Roundup products,
Plaintiff would have avoided the risk of NHL by not using Roundup products.

        185. The information that Defendant did provide or communicate failed to contain
adequate warnings and precautions that would have enabled Plaintiff, and similarly situated
individuals, to utilize the product safely and with adequate protection. Instead, Defendant
disseminated information that was inaccurate, false, and misleading and which failed to
communicate accurately or adequately the comparative severity, duration, and extent of the risk
of injuries associated with use of and/or exposure to Roundup and glyphosate; continued to
promote the efficacy of Roundup, even after it knew or should have known of the unreasonable
risks from use or exposure; and concealed, downplayed, or otherwise suppressed, through
aggressive marketing and promotion, any information or research about the risks and dangers of
exposure to Roundup and glyphosate.

       186.    To this day, Defendant has failed to adequately warn of the true risks of Plaintiff s
injuries associated with the use of and exposure to Roundup.

       187.    As a result of their inadequate warnings, Defendant's Roundup products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,
were distributed by Defendant, and used by Plaintiff.




                                                 29
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 30 of 35 PageID #:30




       188.       As a direct and proximate result of Defendant's actions as alleged herein, and in

such other ways to be later shown, the subject product caused Plaintiff to sustain injuries as

herein alleged.

                                   FOURTH CAUSE OF ACTION
                              (BREACH OF IMPLIED WARRANTIES)
       189.       Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and
effect all if more fully set forth herein.

       190.     At all times herein mentioned, the Defendant manufactured , distributed,

compounded, recommended , merchandized, advertised, promoted, and sold Roundup and/or
have recently acquired the entity who have manufactured, compound portrayed, distributed,
recommended, merchandized, advertised, promoted, and sold Roundup, as a broad spectrum

herbicide. These actions were under the ultimate control and supervision of Defendant.

       191.     At the time Defendant marketed , sold, and distributed Roundup for use by
Plaintiff, Defendant knew of Roundup's intended use and impliedly warranted the product to be

or merchantable quality and safe and fit for this use.

       192.     The Defendant impliedly represented and warranted to Plaintiff and users of
Roundup, the agricultural community, and/or the EPA that Roundup was safe and of
merchantable quality and fit for the ordinary purpose for which it was to be used.

       193.    These representations and warranties were false, misleading, and inaccurate in
that Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

       194.    Plaintiff and/or the EPA did rely on said implied warranty of merchantability of
fitness for particular use and purpose.

       195.    Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

Roundup was of merchantable quality and safe and fit for its intended use.

       196.    Roundup was injected into the stream of commerce by the Defendant in a
defective, unsafe, and inherently dangerous condition, and the products' materials were expected


                                                 30
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 31 of 35 PageID #:31



to and did reach users, handlers, and persons coming into contact with said products without

substantial change in the condition in which they were sold.

          197.   The Defendant breached the aforesaid implied warranties, as their herbicide

Roundup was not fit for its intended purposes and uses.

          198.      As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and
Plaintiff suffered severe and personal injuries which are permanent and lasting in nature, physical pain
and mental anguish, including diminished enjoyment of life, financial expenses for hospitalization and
medical care, including medical expenses and other economic, and non-economic damages.



                                   FIFTH CAUSE OF ACTION
          (Violation of Illinois Consumer Fraud and Deceptive Business Practices Act)

      199. Plaintiff repeats and realleges the allegations of the prior paragraphs as if fully stated

herein.

      200. At all times relevant hereto, there was in full force and effect the Illinois Consumer Fraud

and Deceptive Practices Act (“IFCA”), 815 ILCS 505/1 et seq.

      201. Section 2 of the Act provides in relevant part as follows:

             Unfair methods of competition and unfair or deceptive acts or practices,
             including but not limited to the use of or employment of any deceptive,
             fraud, false pretense, false promise, misrepresentation or the concealment,
             suppression or omission of any material fact, with intent that others rely
             upon the concealment, suppression or omission of such material fact, or the
             use of employment of any practice described in Section 2 of the “Uniform
             Deceptive Trade Practices Act,” approved August 5, 1965, in the conduct
             of any trade or commerce are hereby declared unlawful whether any person
             has in fact been misled, deceived or damaged thereby, In construing this
             section consideration shall be given to the interpretations of the Federal
             Trade Commission and the federal courts relating to Section 5(a) of the
             Federal Trade Commission Act.

          815 ILCS 505/2 (footnotes omitted).

      202. Plaintiff is a consumer within the meaning of Consumer Fraud Act given that Defendant’s

business activities involve trade or commerce, are addressed to the market generally and otherwise

implicate consumer protection concerns.
                                                 31
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 32 of 35 PageID #:32


      203. Section 2 of the Illinois Consumer Fraud Act, 815 ILCS 505/2, renders unlawful the “use

or employment of any deception [including the] concealment, suppression or omission of any material

fact, with intent that others rely upon the concealment, suppression or omission of such material fact

... in the conduct of any trade or commerce…”

      204. The consumer fraud statute and/or interpretative case law expressly prohibited omissions

of material fact, without regard for reliance on the deception.

     205. Once the defect’s risk became significant, consumers (such as Plaintiff) were entitled to

disclosure of that fact because:

           (a)     A known and significant risk of injury would be a material fact in a reasonable
                   consumer’s decision-making process, and

           (b)     Without Defendant’s disclosure, reasonable consumers would not know that there
                   is any risk of injury.

     206. At all times relevant, Defendant continuously and consistently failed to disclose to

consumers, such as Plaintiff:

           (a)     there was a substantial risk of injury and illness;

           (b)     that a risk of injury and illness may not exhibit itself, until after a diagnosis of NHL;
                   and

           (c)     Defendant was aware of a substantial risk of injury and illness but suppressed that
                   material fact so as to prevent consumers, like Plaintiff, from making fully informed
                   decisions.

     207. Defendant failed to make these disclosures despite opportunities through its employees,

agents, sales literature, advertising, its website and other media.

     208. By engaging in such conduct and omissions of material facts, Pella has violated Illinois

state consumer laws prohibiting representing that “goods and services are of a particular standard,

quality or grade, if they are of another”, and/or “engaging in any other conduct which similarly creates

a likelihood of confusion or of misunderstanding” and Illinois law prohibiting unfair methods of

competition and unfair, deceptive, unconscionable, fraudulent and/or unlawful acts or practices.


                                                  32
     Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 33 of 35 PageID #:33


      209. Defendant intended that Plaintiff and consumers would rely on the deception by purchasing

its products, while remaining unaware of the material facts described above. This conduct constitutes

consumer fraud and deception within the meaning of the Illinois’ consumer protection statutes.

      210. Plaintiff has been damaged by Defendant’s deception because the purchase and usage of

Defendant’s products was a cause of injury and illness suffered by Plaintiff.

      211. If Defendant had disclosed the above facts to Plaintiff, Plaintiff could have (and would

have) prevented injury or simply avoided the risk altogether by purchasing a different manufacturer’s

product.

      212. Defendant could have and should have disclosed the above facts. Multiple direct and

indirect communications from Defendant reached consumers nationwide, including the Plaintiff and

consumers in the state of Illinois.

      213. During the relevant period leading up to Plaintiff, Defendant undertook print advertising,

retail advertising, web advertising, point of purchase advertising and product packaging advertisement

directed to consumers nation-wide, including in Illinois.

      214. During the relevant period, Defendant provided promotional materials, usage materials

and product materials to third parties, like hardware, home improvement and big box stores, intending

the same to assist in the sale of Defendant’s products to consumers nation-wide, including consumers

in Illinois, like Plaintiff.

      215. Defendant specifically held out its product as safe, specifying that the offending chemical

targeted “an enzyme found in plants, but not in people or pets.” Defendant had innumerable television

and print ads that depicted Roundup as safe for use without protective gear, including advertisements

that showed men applying the product without gloves and without eye protection.

      216. In addition to print ads, Defendant utilized defined mediums, including photography,

digital media, video and photo realism, at points of purchase, trade shows and showroom displays, to

visually demonstrate, enhance and promote the high standards and efficacy of their product, for the

                                                33
    Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 34 of 35 PageID #:34
purpose of convincing and enticing consumers (including Plaintiff), to purchase its products which it

held out as superior.

     217. By one or more of the direct and indirect means of communications, among other possible

means not identified, consumers in Illinois, including Plaintiff, were deceived by the statements and

the omissions of Defendant.

     218. Defendant has committed deceptive acts or practices within the meaning of the Act by

engaging in the acts and practices alleged herein, including, but not limited to, its failure to disclose

the material defects.

     219. Defendant’s conduct alleged herein is furthermore unfair insofar as (a) it offends public

policy; (b) it is immoral, unethical, oppressive, and unscrupulous, and (c) it caused substantial injury

to consumers, including Plaintiff.

     220. As a direct and proximate result of the unfair acts or practices of Defendant, alleged herein,

Plaintiff was damaged.

                                  SIXTH CAUSE OF ACTION
                                     (Loss of Consortium)

     221. Plaintiff repeats and realleges the allegations of the prior paragraphs as if fully stated

herein.

     222. At all times mentioned herein, Plaintiff, DIANE MCCRAE, was the lawful wedded wife

of Plaintiff, ALEX MCCRAE.

     223. As a direct and proximate result of the injuries sustained by ALEX MCCRAE, Plaintiff,

DIANE MCCRAE, sustained injuries of a personal and pecuniary nature, including, but not limited

to, loss of society, companionship, affection and consortium


                                     PRAYER FOR RELIEF

     WHEREFORE, Plaintiff demands judgment against the Defendant on each of the above-

referenced claims and causes of action and as follows:



                                                 34
     Case: 1:19-cv-00409 Document #: 1 Filed: 01/21/19 Page 35 of 35 PageID #:35


      1.          Awarding compensatory damages in excess of the jurisdictional            amount,

including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and

other non-economic damages in an amount to be determined at trial of this action;

      2.          Awarding compensatory damages to Plaintiff for past and future damages,

including, but not limited to, Plaintiff s pain and suffering and for severe and permanent personal

injuries sustained by the Plaintiff including health care costs and economic loss;

      3.          Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determine at trial of

this action;

      4.        Punitive and/or exemplary damages for the wanton, willful, fraudulent, and

reckless acts of the Defendant who demonstrated a complete disregard and reckless indifference

for the safety and welfare of the general public and to the Plaintiff in an amount sufficient

to punish Defendant and deter future similar conduct, to the extent allowed by applicable law;

     5.         Pre-judgment interest;

     6.         Post-judgment interest;

     7.         Awarding Plaintiff reasonable attorneys' fees;

     8.         Awarding Plaintiff the costs of these proceedings; and

     9.         Such other and further relief as this Court deems just and proper.


                                        DEMAND FOR JURY TRIAL

           Plaintiff hereby demands trial by jury as to all issues.

      Dated: January 21, 2019                             Respectfully submitted,


                                                          /s/ Shannon M. McNulty ____________
                                                          Shannon M. McNulty
                                                          Clifford Law Offices, PC
                                                          120 N. LaSalle Street, 31st Floor
                                                          Chicago, Illinois 60602
                                                          312.899.9090
                                                          SMM@cliffordlaw.com



                                                     35
